United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 31, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30477


                       PYBURN & ODOM, INC.,

                                              Plaintiff-Appellant,

                              versus

                 MONTGOMERY WATSON AMERICAS, INC.,

                                               Defendant-Appellee,



          Appeal from the United States District Court
              for the Eastern District of Louisiana
                            00-CV-807

Before JONES, DENNIS and PICKERING, Circuit Judges.

PER CURIAM:*

          The court has carefully considered this appeal in light

of the briefs, oral arguments and pertinent parts of the record.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

          AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.